  Case 13-37072         Doc 74     Filed 10/02/18 Entered 10/02/18 11:02:13              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-37072
         Gerardo Lopez
         Martha Lopez
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/19/2013.

         2) The plan was confirmed on 02/25/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/18/2018.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $42,716.00.

         10) Amount of unsecured claims discharged without payment: $287,950.18.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-37072         Doc 74       Filed 10/02/18 Entered 10/02/18 11:02:13                  Desc Main
                                       Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor              $285,451.00
        Less amount refunded to debtor                         $10,111.67

NET RECEIPTS:                                                                               $275,339.33


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $0.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                   $12,204.16
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                             $12,204.16

Attorney fees paid and disclosed by debtor:                  $3,500.00


Scheduled Creditors:
Creditor                                        Claim         Claim         Claim       Principal       Int.
Name                                  Class   Scheduled      Asserted      Allowed        Paid         Paid
Access Community Health Network   Unsecured         191.00           NA           NA            0.00        0.00
AMCA                              Unsecured          70.00           NA           NA            0.00        0.00
AMERICAN MEDICAL COLLECTION       Unsecured          71.00           NA           NA            0.00        0.00
Associates Commerce               Unsecured          55.00           NA           NA            0.00        0.00
CAPITAL ONE                       Unsecured         196.00           NA           NA            0.00        0.00
CAPITAL ONE                       Unsecured      1,137.00            NA           NA            0.00        0.00
CERASTES LLC                      Unsecured            NA         307.09       307.09          49.87        0.00
Convergent                        Unsecured         250.00           NA           NA            0.00        0.00
CREDIT UNION 1                    Secured       37,000.00     37,539.28          0.00           0.00        0.00
CREDIT UNION 1                    Secured       85,000.00    224,633.59    115,000.00    115,000.00    8,259.46
CREDIT UNION 1                    Unsecured    118,195.00            NA    109,633.59     17,803.86         0.00
CREDIT UNION 1                    Unsecured     37,000.00            NA     37,539.28      6,096.16         0.00
CREDIT UNION 1                    Unsecured      7,790.00       7,683.84     7,683.84      1,247.15         0.00
FIFTH THIRD BANK                  Unsecured      4,321.00            NA           NA            0.00        0.00
FIFTH THIRD BANK                  Unsecured         456.00        490.21       147.16          21.05        0.00
FIFTH THIRD BANK                  Unsecured      4,402.00       4,494.58     4,494.58        729.89         0.00
FIFTH THIRD MTG CO                Secured       85,000.00    263,482.85     85,000.00     85,000.00    5,001.38
FIFTH THIRD MTG CO                Unsecured    158,812.00    170,843.32    153,705.49     22,389.05         0.00
GREAT LAKES HIGHER EDUCATION      Unsecured      9,456.00       9,466.48     9,466.48      1,537.30         0.00
Manucl Elua M.D.                  Unsecured         251.00           NA           NA            0.00        0.00
Medical Partners                  Unsecured         181.00           NA           NA            0.00        0.00
NCC                               Unsecured         308.00           NA           NA            0.00        0.00
Perez Health, Inc.                Unsecured         200.00           NA           NA            0.00        0.00
USA One National Credit           Unsecured      7,595.00            NA           NA            0.00        0.00
VHS of Illinois Inc.              Unsecured          21.00           NA           NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-37072         Doc 74      Filed 10/02/18 Entered 10/02/18 11:02:13                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $200,000.00       $200,000.00         $13,260.84
       Mortgage Arrearage                                     $0.00             $0.00              $0.00
       Debt Secured by Vehicle                                $0.00             $0.00              $0.00
       All Other Secured                                      $0.00             $0.00              $0.00
 TOTAL SECURED:                                         $200,000.00       $200,000.00         $13,260.84

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $322,977.51        $49,874.33               $0.00


Disbursements:

         Expenses of Administration                           $12,204.16
         Disbursements to Creditors                          $263,135.17

TOTAL DISBURSEMENTS :                                                                      $275,339.33


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
